By the Court,
Paine, J.
We think the court below correctly decided, that the plat of the village of Jefferson showed upon its face that the entire space between block six and Rock river, was intended for and dedicated as a 'highway. It is true that if the statement in the certificate of the surveyor as to location of figures denoting the width of streets, and the boundaries of Water street, according to the courses and distances given in the certificate, be alone considered, it would follow that there was a triangular space between the south part of block six and the river, not included in any street. The certificate says that the width of streets is denoted by figures at their northern and eastern ends. The figures 80, denoting the width of First street, are placed in the middle of the street, between the north lines of blocks 14 and 15. Yet an inspection of the plat makes it perfectly obvious that it has the intention that First street should be continued north, beyond those figures, until it reached Water street. The facts that the space is left open, and that the west line of block six is an exact con*22tinuation of the east line of First street, are entitled to much more weight in determining the question, than the mere location of the figures denoting the width of streets. Those figures were used to indicate the width, and not the boundary; and when one street ran into another at an acute angle, as in this case First street runs into water street, running therefore to a point, instead of being 80 feet wide in its extreme northern end, and being intersected just below this pointed portion by Dodge street crossing it at right angles, it was natural enough to place the figures denoting the width where we find them here, without intending to make their location control the obvious meaning of the lines of lots and blocks.
And even, if, after continuing First street north to Water street, there should still be a very small triangular space between Dodge, First and Water streets, we think the plat shows conclusively that the entire space in front of block six including such triangular piece, if such there be, was a highway. If it was not, it would have been a fractional lot or block, and therefore, according to the certificate, its extent would have been denoted by figures placed on its lines. But here are neither lines nor figures, and it is utterly improbable that any parties laying out a village plat, would ever have reserved any such trifling piece of ground.
This conclusion disposes of the plaintiff’s case ; for conceding the entire space in question to be a highway, the-plaintiff could only sustain his action by showing title to the lots fronting upon it, and this he did not attempt to do.
The judgment is affirmed, with costs.